            Case: 19-35875, 02/27/2020, ID: 11611705, DktEntry: 10, Page 1 of 2




                       UNITED STATES COURT OF APPEALS                      FILED
                              FOR THE NINTH CIRCUIT                         FEB 27 2020
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
RONALD VAN HOOK; et al.,                           No.   19-35875

                   Plaintiffs-Appellants,          D.C. No. 1:19-cv-00170-BLW
                                                   District of Idaho,
  v.                                               Boise

STATE OF IDAHO; et al.,                            ORDER

                   Defendants-Appellees.

Before: CANBY and GOULD, Circuit Judges.

       Appellant Ronald Van Hook’s motion for appointment of counsel (Docket

Entry No. 5) is denied. No motions for reconsideration, clarification, or

modification of this denial shall be filed or entertained.

       Upon review of appellant Ronald Van Hook’s response to the November 4,

2019 order to show cause, the minor children G.V. and N.V. are dismissed as

appellants to this appeal. The Clerk will update the docket to reflect that Ronald

Van Hook is the only appellant in this appeal.

       The Clerk will file the opening brief of appellant Ronald Van Hook received

on December 16, 2019 (Docket Entry No. 6). Appellees’ answering brief is due

March 31, 2020. Appellee’s supplemental excerpts of record are limited to the

district court docket sheet, the notice of appeal, the judgment or order appealed

from, and any specific portions of the record cited in appellee’s brief. See 9th Cir.

DA/Pro Se
            Case: 19-35875, 02/27/2020, ID: 11611705, DktEntry: 10, Page 2 of 2




R. 30-1.7. Appellant’s optional reply brief is due within 21 days after service of

the answering brief.




DA/Pro Se                                   2
